Title: From Thomas Jefferson to James Hamilton and O. C. A. Mengen, 3 February 1781
From: Jefferson, Thomas
To: Hamilton, James,Mengen, O. C. A.



Sir
Richmd. Febry. 3d. 1781.

I do myself the pleasure of inclosing you an extract of a letter I received from Majr. Genl. Phillips containing a proposition for the mutual accommodation of the Captives on both sides; I shall be very happy if it can be carried into execution, tho’ to bring it within our power it will be necessary that we furnish the mony of the State, and receive credit for it in gold and silver at the exchange which shall be current at market. Our prisoners at New York are now peculiarly distressed for a sum of mony amounting to 14,492 hard dollars. Should it be convenient for you to call for any sum of paper money for the use of the troops in Albermarle, your draughts on me expressing the rate of exchange and accompanied with a certificate from the American commanding officer at the same place, that such is the rate current at that market, shall be honoured on sight to that amount. My anxiety for the assistance of my Countrymen in New York induces me to add further, that any preference which you may by this means give us in the purchase of your bills on equal terms, and any anticipation of the ordinary periods of your draughts which you may think proper to use for our accommodation on the present occasion, will be considered as one of those kind offices which, as they tend to make all parties happier, it is our desire to cultivate and to multiply on our part. Your answer informing me whether anything can be done in this business will oblige Sir Your mst. obt. & mst. hbl. Svt.,

T.J.

 